Exhibit 10.60

 



 

Certain portions of this exhibit have been omitted pursuant to Rule 24b-2 and
are subject to a confidential treatment request. Copies of this exhibit
containing the omitted information have been filed separately with the
Securities and Exchange Commission. The omitted portions of this document are
marked with a ***.

 

Agreement No.

 

 

 

Purchasing and Sales Contract of Electric Bus Products

 

 

 

Northern Altairnano Co., Ltd.

Zhuhai Guangtong Automobile Co., Ltd.

 

 

 

 

 

 

 

 

 

Date:

 

 

Party A: Northern Altairnano Co., Ltd.

 

 
1/4 

--------------------------------------------------------------------------------

 

 

Party B: Zhuhai Guangtong Automobile Co., Ltd.

 

 

In order to promote the energy saving and emission reduction of Handan City,
develop the green transportation, and drive the overall development of the new
energy automobile industry, Party A orders from Party B 200 electric buses
powered by high-performance lithium-ion batteries. The details of purchasing are
as follows:

I. Model, quantity and price of buses

1. Model, quantity and price

Product name

Brand

Model & specification

Manufacturer

Unit price (million yuan)

Quantity (vehicle)

Amount (million yuan)

10.5m electric bus

Guangtong

GTQ6105BEVB1

Zhuhai Guangtong Automobile Co., Ltd., Handan Branch

***

80

***

12m electric bus

Guangtong

GTQ6121BEVB1

Zhuhai Guangtong Automobile Co., Ltd., Handan Branch

***

120

***

2. Total amount of the contract (in words): RMB *** Only (***).

3. National new energy automobile subsidy has been deducted from the
above-mentioned unit price. Party B shall apply for and enjoy the national new
energy automobile subsidy.

II. Quality requirement, technical standard, and the conditions and term under
which Party B is responsible for quality: Complying with the relevant national
and industrial quality standards and requirements; warranty of 10 years for
batteries, motors and motor controllers of buses; for other parts, warranty
subject to the technology agreement and after-sales service agreement.

III. The party responsible for after-sales service: Party B (Zhuhai Guangtong
Automobile Co., Ltd.) shall provide the after-sales service such as training and
quality assurance.

IV. Place of delivery: The place designated by Handan Bus Corporation.

V. Mode of delivery and expense payment: Party B shall deliver the goods to the
place designated by Party A, and Party B shall pay the freight.

 

 
2/4 

--------------------------------------------------------------------------------

 

 

VI. Batches, time and quantity of delivery:

1. Twenty 10.5m buses to be delivered by the end of June 2014 (fast charging
distance of 30km);

2. All the 200 buses under the contract to be delivered by the end of October
2014.

VII. Terms of payment:

1. Party A shall, according to the model, quantity and total amount of buses
under Article 1 herein and the terms of the Financing Lease Cooperation
Agreement, apply to the lessor of financing lease for going through the
formalities of purchasing fund payment by presenting the contract within 5
working days after signing of the contract. The lessor of financing lease shall,
according to the delivery schedule specified in Article 6 herein, pay the
purchasing price of each batch of buses by bank transfer within 5 working days
after the batch of buses are delivered to Party A and accepted.

2. In case of adjustment of utilization plan of electric buses by Party A or the
production needs of Party B, both parties may negotiate to adjust the batches
and quantity of delivery according to actual situations, and pay the purchasing
price of the batch of buses separately according to the actual delivery time
until the contract of 200 buses is performed completely.

VIII. Acceptance standard and sizing: Party A shall make acceptance according to
the technology agreement signed by both parties. Party B undertakes to provide
20 buses in conformity with Party A’s technical requirements in early stage for
trial use of one month free of charge. After Party A obtains the data of trial
use and the buses satisfy the actual operation needs, the other buses shall be
delivered according to the specified batches.

IX. Default liability:

1. Party A shall have the right to reject the buses in case the buses delivered
by Party B do not conform to the contract;

2. Party A shall pay Party B the penal sum equivalent to 1% of the default
amount in case Party A rejects the buses or refuses to make payment for the
buses without justified reason.

 

 
3/4 

--------------------------------------------------------------------------------

 

 

X. Method for settling disputes in relation to the contract: Both parties shall
make settlement through negotiation, or lodge a lawsuit to Fuxing District
People’s Court, Handan City.

XI. The contract comes into effect from the date of signing and sealing. The
contract is made in quadruplicate, with each party holding 2 copies.

XII. Miscellaneous:

For the configuration of buses, see the Technology Agreement of 200 Electric
Buses signed by both parties.

Party A (seal):

Company name: Northern Altairnano Co., Ltd.

(Special Contract Seal of Northern Altairnano Co., Ltd.)

Company address: North of Dongzhuchang Village, Wu’an Town, Wu’an City

Legal representative:

Authorized proxy:

Tel:

Fax:

Bank of deposit:

Account number:

Date of signing:

 

Party B (seal):

Company name: Zhuhai Guangtong Automobile Co., Ltd.

(Special Contract Seal of Zhuhai Guangtong Automobile Co., Ltd.)

Company address: 16 Jinhu Road, Sanzao Town, Zhuhai City

Legal representative:

Authorized proxy:

Tel:

Fax:

Bank of deposit:

Account number:

Date of signing:

 

 

4/4



 

